UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6004



KELVIN J. MILES,

                                             Petitioner - Appellant,

          versus


WARDEN, MARYLAND CORRECTIONAL INSTITUTION -
HAGERSTOWN,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-3660-AW)


Submitted:   March 25, 2005                 Decided:   April 18, 2005


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kelvin J. Miles, a state prisoner, seeks to appeal the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2254 (2000) and denying his motion for reconsideration.

An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court   absent    “a    substantial     showing       of   the   denial    of     a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find   both    that   the   district    court’s    assessment     of    his

constitutional    claims      is    debatable    or    wrong     and   that     any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).        We have independently reviewed

the record and conclude that Miles has not made the requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal. The motion for bail and appointment of counsel

is denied.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.                    The

motion to expedite consideration of this appeal is denied as moot.

                                                                       DISMISSED